Name: Council Regulation (EC) No 854/2002 of 21 May 2002 terminating the anti-dumping proceeding concerning imports of bicycles originating in Indonesia, Malaysia and Thailand
 Type: Regulation
 Subject Matter: trade;  land transport;  competition;  Asia and Oceania;  international trade
 Date Published: nan

 Avis juridique important|32002R0854Council Regulation (EC) No 854/2002 of 21 May 2002 terminating the anti-dumping proceeding concerning imports of bicycles originating in Indonesia, Malaysia and Thailand Official Journal L 136 , 24/05/2002 P. 0003 - 0004Council Regulation (EC) No 854/2002of 21 May 2002terminating the anti-dumping proceeding concerning imports of bicycles originating in Indonesia, Malaysia and ThailandTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1) (hereinafter referred to as the "basic Regulation"), and in particular Article 9 and Article 11(2) thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PROCEDURE(1) By Regulation (EC) No 648/96(2) the Council imposed a definitive anti-dumping duty on imports of bicycles and other cycles (including delivery tricycles), not motorised, falling within CN codes 8712 00 10, 8712 00 30 and 8712 00 80 and originating in Indonesia, Malaysia and Thailand.(2) On 12 January 2001, following the publication of a notice of impending expiry of the anti-dumping measures in force on imports of bicycles originating in Indonesia, Malaysia and Thailand(3), the Commission received a request to review these measures pursuant to Article 11(2) of the basic Regulation.(3) The request was lodged by the European Bicycle Manufacturers' Association "EBMA" on behalf of producers representing a major proportion of the total Community production.(4) The request contained prima facie evidence showing that there would be a continuation or recurrence of injurious dumping should measures be allowed to lapse, which was considered sufficient to justify the initiation of an expiry review.(5) Accordingly, the Commission consulted the Advisory Committee and thereafter, on 11 April 2001 by a notice published in the Official Journal of the European Communities(4), initiated an expiry review concerning the said anti-dumping measures in force.(6) The Commission officially advised the exporting producers, importers known to be concerned, the representatives of the exporting country and the Community producers of the initiation of the review. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE PROCEEDING(7) By letter of 6 February 2002 to the Commission, EBMA formally withdrew its request for review of the aforementioned anti-dumping measures.(8) In accordance with Article 9(1) and Article 11(2) of the basic Regulation, the proceeding may be terminated where the request is withdrawn, unless such termination would not be in the Community interest.(9) It was considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. However, only a few comments were received. After examination of these comments, there is no indication that the termination of the measures would not be in the Community interest.(10) It was therefore concluded that the anti-dumping proceeding concerning imports into the Community of bicycles originating in Indonesia, Malaysia and Thailand should be terminated and that the existing measures should be allowed to expire,HAS ADOPTED THIS REGULATION:Article 1The anti-dumping measures concerning imports of bicycles, currently classifiable within CN codes 8712 00 10, 8712 00 30 and 8712 00 80 and originating in Indonesia, Malaysia and Thailand, are hereby repealed and the proceeding concerning these imports is terminated.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2002.For the CouncilThe PresidentR. De Miguel(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2.)(2) OJ L 91, 12.4.1996, p. 1.(3) OJ C 271, 22.9.2000, p. 5.(4) OJ C 110, 11.4.2001, p. 6.